     Case 2:17-cv-02418-TLN-KJN Document 75 Filed 10/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   COLLEEN STEWART,                                  No. 2:17–cv–2418–TLN–KJN PS

12                         Plaintiff,                  ORDER

13               v.
14   PROPERTY AND CASUALTY
     INSURANCE CO. OF HARTFORD,
15
                           Defendant.
16

17               On June 19, 2020, defendant filed a motion for summary judgment. (ECF No. 61.) On

18   September 17, 2020, plaintiff filed her opposition, which included multiple exhibits in support.

19   (ECF No. 69.) The court granted defendant until October 1 to file its reply, and informed the

20   parties that after this date the motion would be taken under submission. (ECF No. 70.) On

21   October 1, defendant replied to plaintiff’s opposition, and filed numerous objections to plaintiff’s

22   exhibits. (ECF Nos. 71, 73.) In fairness, the court GRANTS plaintiff until October 16, 2020, to

23   respond to defendant’s objections. (ECF No. 73.) The court will take the motion for summary

24   judgment under submission after this date.

25   Dated: October 5, 2020

26
27
     stew.2418
28
                                                       1
